 1   Dan Stormer, Esq. (CA Bar # 101967) (pro hac vice)
     Shaleen Ameeta Shanbhag (CA Bar # 301047) (pro hac vice)
 2   HADSELL STORMER & RENICK LLP
 3   128 N Fair Oaks Avenue
     Pasadena, CA 91103
 4   Telephone: (626) 585-9600
 5   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 6           sshanbhag@hadsellstormer.com
 7   Kathleen E. Brody (AZ Bar No. 026331)
     Mitchell Stein Carey Chapman, PLC
 8
     One Renaissance Square
 9   2 North Central Avenue, Suite 1450
     Phoenix, AZ 85004
10
     Telephone: (602) 388-8958
11   Facsimile: (602)358-0291
     Email: kathy@mscclaw.com
12
     Attorneys for Plaintiffs
13   [Additional counsel cont. on next page]
14
                                  UNITED STATES DISTRICT COURT
15                                       DISTRICT OF ARIZONA
16   Puente, an Arizona nonprofit corporation; )    No. CV 18-2778-PHX-JJT
17   Poder in Action, an Arizona nonprofit     )
     corporation, et al.                       )
18                                             )    MOTION TO UNSEAL EXHIBIT 149
19                 Plaintiffs,                 )    TO PLAINTIFFS’ MOTION FOR
     v.                                        )    PARTIAL SUMMARY JUDGMENT,
20                                             )    DOC 246
21   City of Phoenix, a municipal corporation, )
     et al.                                    )
22                                             )    (Hon. John J. Tuchi)
23                 Defendants.                 )
                                               ))
24
25
26
27
28
 1   Jared G. Keenan (AZ Bar # 027068)
     ACLU FOUNDATION OF ARIZONA
 2   3707 North 7th Street, Suite 235
 3   Phoenix, AZ 85014
     Telephone: (602) 532-0486
 4   Email:       jkeenan@acluaz.org
 5   Barrett S. Litt (CA Bar # 45527) (pro hac vice)
     KAYE, MCLANE, BEDNARSKI & LITT, LLP
 6
     975 E. Green Street
 7   Pasadena, CA 91106
     Telephone: (626) 844-7660
 8
     Email: Blitt@kmbllaw.com
 9   Paul L. Hoffman (CA Bar # 71244) (pro hac vice)
10   John C. Washington (CA Bar # 315991) (pro hac vice)
     SCHONBRUN DESIMONE SEPLOW HARRIS &
11   HOFFMAN, LLP
12   200 Pier Ave., Ste. 226
     Hermosa Beach, CA 90254
13   Email: Jwashington.sshh@gmail.com
14          hoffpaul@aol.com
15   Neel Chatterjee (CA Bar # 173985) (pro hac vice)
     Alexis Coll-Very (CA Bar # 212735) (pro hac vice)
16   Daniel Ray Mello, Jr. (CA Bar # 325714) (pro hac vice)
17   GOODWIN PROCTOR LLP
     601 Marshall Street
18   Redwood City, CA 94063
19   Telephone: (650) 752-3100
     Emails: nchatterjee@goodwinlaw.com
20
     Sean M. Galvin (NY Bar # 570313) (pro hac vice)
21   GOODWIN PROCTOR LLP
22   620 Eighth Avenue
     New York, NY 10018
23   Emails: seangalvin@goodwinlaw.com
24   Hong-An Vu (CA Bar #266268) (pro hac vice)
     Stella Padilla (CA Bar # 301590)
25
     GOODWIN PROCTOR LLP - Los Angeles, CA
26   601 S Figueroa St., 41st Fl.
     Los Angeles, CA 90017
27
     Email: HVu@goodwinlaw.com
28           spadilla@goodwinlaw.com



                                               -2-
 1   Megan D Bettles (CA Bar # 328161) (pro hac vice)
     GOODWIN PROCTOR LLP - San Francisco, CA
 2   3 Embarcadero Ctr., 28th Fl.
 3   San Francisco, CA 94111
     415-733-6000
 4   Fax: 415-390-7975
 5   Email: MBettles@goodwinlaw.com

 6
     Cindy Panuco(CA Bar No. 266921)
 7   Joanna Elizabeth Adler (CA Bar # 318306) (pro hac vice)
     Nisha Kashyap (CA Bar # 301934) (pro hac vice)
 8
     Public Counsel
 9   6120 S. Ardmore Avenue
     Los Angeles, CA 90005-2322
10
     Emails: cpanuco@publiccounsel.org
11          jadler@publiccounsel.org
            nkashyap@publiccounsel.org
12
     Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -3-
 1            Plaintiffs move for an order unsealing Exhibit 149 to Plaintiffs’ Motion for Partial
 2   Summary Judgment (Doc. 246), previously filed under seal pursuant to Plaintiffs’ Motion
 3   to Seal (Doc. 256). Exhibit 149 contains a screenshot of a Facebook post made by
 4   Phoenix Police Sergeant Douglas McBride related to a “challenge coin” that Phoenix
 5
     Police officers produced and distributed in connection with their unconstitutional and
 6
     violent actions on August 22, 2017. See Doc. 246 at 14.
 7
              In May 2020, Plaintiffs notified Defendants that they intended to cite to and file
 8
     Exhibit 149 in support of their Motion for Partial Summary Judgment. Defendants
 9
     deemed the exhibit “Confidential or Confidential – For Counsel Eyes Only” pursuant to
10
     the Protective Order (Doc. 56) because Defendants believed that the exhibit “contain[ed]
11
     private personal information” and requested that Plaintiffs file Exhibit 149 under seal.
12
13   See Doc. 256 at 4.

14            If there were previously any privacy interest that justified filing Exhibit 149 under
15   seal, that interest has dissipated, and there is no longer any sufficiently compelling
16   justification for overriding the strong presumption in favor of public access to Exhibit
17   149. Specifically, recent public interest in the exhibit’s contents as a result of widespread
18   news coverage relating to the challenge coin’s hate message, Sergeant McBride’s
19   placement on the “Brady” list for providing false testimony to a grand jury, and the City
20   Manager’s reporting on a Ballard Spahr LLP investigation into the challenge coin
21
     eliminate Defendants’ purported good faith reasons for maintaining the exhibit under
22
     seal.1
23
     I.       BACKGROUND
24
25            At around 8:30 p.m. on Tuesday, August 22, 2017, Sergeant Douglas McBride of

26   the Phoenix Police Department (“PPD”) ordered officers to disperse hundreds of peaceful

27
     1
      On August 18, 2021, Plaintiffs requested that Defendants provide their positions on this
28   motion. Despite Plaintiffs’ multiple attempts to follow up on this request, to date,
     Defendants have not provided their positions.

                                                   -4-
 1   protesters by firing hundreds of rounds of chemical and impact munitions into the crowd
 2   without notice or warning. Three days later, on August 25, 2017, Sergeant McBride
 3   posted an image on his Facebook page related to the protest and PPD’s violent actions
 4   against the protesters. Exhibit 149 shows Sergeant McBride’s Facebook post.
 5
            Defendants designated Exhibit 149 “CONFIDENTIAL” pursuant to the Protective
 6
     Order, which allows that designation if the designating party
 7
            believes in good faith that the information. . . contains confidential
 8          information that the party or producing party would not ordinarily disclose,
 9          that is not subject to disclosure under applicable public records laws, and
            that should be protected from disclosure pursuant to this Order and any
10          controlling federal or state statutory or case law; controlling state law;
11          controlling judicial or administrative order; Federal Rule of Civil
            Procedure; or Local Rule for the District Court for the District of Arizona.
12
     Doc. 56 at 3.2
13
            Plaintiffs filed Exhibit 149 under seal, citing Defendants’ reason for sealing. See
14
15   generally Doc. 256. Since then, there has been an explosion in public interest concerning

16   the challenge coin, which is the subject of Exhibit 149. For example, in early 2021,

17   ABC15 reported:
18          After shooting a protester in the groin, a special team of Phoenix Police
            officers celebrated the shot with commemorative coins to sell and share.
19          The “challenge coins” clearly depict the man being shot on the front and
20          have the date of the protest on the back, according to images and photos
            obtained by ABC15. . . . The coins also have the following two phrases:
21          “GOOD NIGHT LEFT NUT” and “MAKE AMERICA GREAT AGAIN
22          ONE NUT AT A TIME.”3
23   The phrase “GOOD NIGHT LEFT NUT” received widespread public attention due, at
24
     2
25     Plaintiffs do not believe there is now or ever was a good-faith basis to designate Exhibit
     149 “CONFIDENTIAL – FOR COUNSEL EYES ONLY” under the Protective Order.
26   See Doc. 56 at 3.
27
     3
       Dave Biscobing, Phoenix Police Officers’ Trophy Celebrates Shooting Man In Groin
     During Protests, ABC15 (Feb. 5, 2021, 9:45 PM), https://www.abc15.com/news/local-
28   news/investigations/protest-arrests/phoenix-police-department-trophy-celebrates-
     shooting-man-in-groin-during-protests.

                                                 -5-
 1   least in part, to its similarity to the neo-Nazi slogan “Good Night, Left Side,” a phrase
 2   that is used to demonstrate readiness to commit violence against the political “left.”4
 3   Additionally, KJZZ News reported that Phoenix public officials condemned the PPD’s
 4   challenge coin for being a “hate message.”5
 5
            Then, on June 8, 2021, Sergeant McBride was added to the “Brady” list—which
 6
     tracks officers with histories of dishonesty, criminal actions, bias, and integrity
 7
     concerns—because he colluded with prosecutors in a criminal case against a protester to
 8
     present a grand jury with false information regarding a non-existent gang. This
 9
     designation led to an increased public interest in Sergeant McBride and his involvement
10
     with the challenge coin.6
11
            On August 12, 2021, the Phoenix City Manager issued a report summarizing
12
13   Ballard Spahr LLP’s findings that resulted from an in-depth investigation into the

14   challenge coin. See City of Phoenix Challenge Coin Summary Report (Aug. 12, 2021) at
15   1.7 The report made a number of findings, including that the phrase “GOOD NIGHT
16   LEFT NUT” has ties to hate speech, PPD officers understood “MAKING AMERICA
17   GREAT AGAIN” was partisan political speech relating to former President Trump’s
18   campaign, and the coin contained a “disrespectful image of a protester being shot in the
19
20   4
       Vaughan Jones, Phoenix Police ‘Challenge Coins’ Depict Violent Act From 2017
21   Protest, KJZZ News (Feb. 7, 2021, 1:43 PM), https://kjzz.org/content/1657148/phoenix-
     police-challenge-coins-depict-violent-act-2017-protest; Ofer Aderet, Right-Wing
22   Demonstrators in Tel Aviv Wore Neo-Nazi Shirts, HAARETZ (Jul. 15, 2014),
23   https://www.haaretz.com/.premium-israeli-rightists-wear-neo-nazi-garb-1.5255569.
     5
       Ron Dungan, Phoenix City Officials Condemn Police 'Challenge Coin' Issued In Wake
24   Of Protest, KJZZ News (Feb. 9, 2021, 9:05 AM),
25   https://kjzz.org/content/1657506/phoenix-city-officials-condemn-police-challenge-coin-
     issued-wake-protest.
26   6
       Dave Biscobing, Phoenix PD Protest Team Leader Placed on ‘Brady’ List, ABC15
27   (Jun. 18, 2021, 6:26 PM), https://www.abc15.com/news/local-
     news/investigations/protest-arrests/phoenix-pd-protest-team-leader-placed-on-brady-list.
28   7
       Publicly accessible at https://www.phoenix.gov/citymanagersite/Documents/Challenge-
     Coin-Summary-Report-08-12-2021.pdf.

                                                   -6-
 1   groin by a Phoenix police officer.” Id. at 2. Exhibit 149 was specifically called-out in the
 2   report and Sergeant McBride made comments specifically describing the contents of the
 3   exhibit. Id. at 9-10, 15. The report further details PPD’s involvement in the creation,
 4   circulation, and failure to investigate the challenge coin. Id. at 34-35.
 5
            Given recent public interest in the contents of Exhibit 149, Plaintiffs do not
 6
     believe that there are any compelling justifications for denying the public access to
 7
     Exhibit 149. Plaintiffs now move this Court to unseal Exhibit 149 and make it available
 8
     to the public.
 9
10   II.    LEGAL STANDARD

11          A change in public interest can necessitate that a Court unseal documents
12   previously filed under seal. See Hunton v. Am. Zurich Ins. Co., No. CV-16-00539-PHX-
13   DLR, 2018 WL 6329392, at *4–5 (D. Ariz. Dec. 4, 2018) (finding that, regardless of the
14   parties’ stipulation and a prior court order to the contrary, “compelling reasons do not
15   justify maintaining confidentiality now” because “the public is, in fact, interested in
16   understanding this case” and the documents at issue were “important for the public to
17
     fully understand the trial.”).
18
            Courts apply a balancing test, beginning “with a strong presumption in favor of
19
     access to court records, so a party seeking to seal a judicial record must overcome a
20
     strong presumption in favor of access.” Kamakana v. City & County of Honolulu, 447
21
     F.3d 1172, 1180 (9th Cir. 2006); see also Getzen v. Winnies, No. CV-2001748-PHX-SRB
22
     (DMF), 2020 WL 8116188, at *8 (D. Ariz. Dec. 17, 2020), appeal dismissed, No. 21-
23
     15072, 2021 WL 1511665 (9th Cir. Feb. 17, 2021) (citing Nixon v. Warner Commc’ns,
24
25   Inc., 435 U.S. 589, 597 (1978)) (articulating the public right to inspect judicial documents

26   and records). To achieve this, a party seeking to seal must “articulate compelling reasons

27   supported by specific factual findings that outweigh the general history of access and the
28



                                                   -7-
 1   public policies favoring disclosure.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d.
 2   1122, 1135 (9th Cir. 2003).
 3          The “compelling reasons” standard imposes a substantial burden. See Kamakana,
 4   447 F.3d at 1178 (quoting Foltz, 331 F.3d. 1135). A protective order, which is obtained
 5
     “without making a particularized showing of good cause with respect to any individual
 6
     document,” does not entitle a party “to hold these records under seal forever.” Jimenez v.
 7
     Progressive Cas. Ins. Co., No. CV-15-01187-PHX-ROS, 2019 WL 4885940, at *2 (D.
 8
     Ariz. Oct. 3, 2019) (citing Foltz, 331 F.3d at 1138).
 9
10   III.   ARGUMENT
11          This Court should unseal Exhibit 149 given recent public interest in the challenge
12   coin and Sergeant McBride. Defendants’ sole basis for maintaining the exhibit under seal
13   is their belief that Exhibit 149 “contains private personal information,” which Defendants
14   claimed is sealable pursuant to the Protective Order. If that were ever the case, it is no
15   longer true.
16          “‘[C]ompelling reasons’ sufficient to outweigh the public’s interest in disclosure
17   exist when court records might ‘become a vehicle for improper purposes,’ such as the use
18   of records to gratify private spite, promote public scandal, circulate libelous statements,
19   or release trade secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. 589,
20   598). But “[t]he mere fact that the production of records may lead to a litigant’s
21   embarrassment, incrimination, or exposure to further litigation will not, without more,
22   compel the court to seal its records.” Id.
23          Defendants bear a substantial burden to override the strong public interest in
24   accessing Exhibit 149. Since May 2020—when Exhibit 149 was filed under seal—
25   ABC15 and KJZZ have reported on the challenge coin’s appearance, posted photographs
26   of the coin that match those in Exhibit 149, and commented on the phrase “GOOD
27   NIGHT LEFT NUT” and its resemblance to neo-Nazi phrase “Good Night, Left Side.”
28   KJZZ reported that Phoenix public officials expressly condemned the PPD challenge coin



                                                  -8-
 1   as a “hate message.” Now, the Phoenix City Manager has published an investigation that
 2   makes specific findings about the challenge coin, explicitly discusses Exhibit 149, and
 3   provides information from Sergeant McBride about the exhibit.
 4          Defendants sole reason to prevent Exhibit 149 from public disclosure is that it
 5   “contains private personal information.” This is not a compelling reason sufficient to
 6   outweigh public policy favoring disclosure. Defendants cannot show how Exhibit 149
 7   relates to any of the compelling reasons articulated in Kamakana or other caselaw.
 8
     IV.    CONCLUSION
 9
            For all the foregoing reasons, Plaintiffs request that the Court unseal Exhibit 149.
10
            RESPECTFULLY SUBMITTED this 3rd day of September, 2021.
11
12
                                          /s/ Kathleen E. Brody
13                                       Kathleen E. Brody
14                                       MITCHELL STEIN CAREY CHAPMAN, PC
                                         One Renaissance Square
15                                       2 North Central Avenue, Suite 1450
16                                       Phoenix, AZ 85004
                                         Telephone: (602) 388-8958
17                                       Email: kathy@mscclaw.com
18
                                         Alexis Coll-Very (pro hac vice)
19                                       Neel Chatterjee (pro hac vice)
20                                       Daniel R. Mello, Jr. (pro hac vice)
                                         GOODWIN PROCTER LLP
21                                       601 Marshall Street
22                                       Redwood City, CA 94063
                                         Telephone: (650) 752-3100
23                                       Emails: acollvery@goodwinlaw.com
24                                              nchatterjee@goodwinlaw.com
                                                dmello@goodwinlaw.com
25
26                                       Hong-An Vu (pro hac vice)
                                         Stella Padilla (pro hac vice)
27                                       GOODWIN PROCTER LLP
28                                       601 S. Figueroa Street
                                         Floor 41


                                                 -9-
 1   Los Angeles, CA 90017
     Telephone: (213) 426-2500
 2   Email: hvu@goodwinlaw.com
 3                spadilla@goodwinlaw.com

 4   Megan Bettles (CA Bar No. 328161) (pro hac vice)
 5   GOODWIN PROCTER LLP
     Three Embarcadero Center
 6   San Francisco, CA 94111-4003
 7   Telephone: (415) 733-6000
     Email: mbettles@goodwinlaw.com
 8
     Sean M. Galvin (pro hac vice)
 9
     GOODWIN PROCTER LLP
10   620 Eighth Avenue
     New York, NY 10018
11
     Telephone: (212) 813-8800
12   Email: seangalvin@goodwinlaw.com
13
     Dan Stormer, Esq. (pro hac vice)
14   Shaleen Ameeta Shanbhag (pro hac vice)
     HADSELL STORMER & RENICK LLP
15
     128 North Fair Oaks Avenue
16   Pasadena, CA 91103
     Telephone: (626) 585-9600
17
     Email: dstormer@hadsellstormer.com
18                sshanbhag@hadsellstormer.com
19
      Jared Keenan
20    ACLU FOUNDATION OF ARIZONA
      3707 North 7th Street, Suite 235
21
      Phoenix, AZ 85014
22    Telephone: (602) 532-0486
      Email: jkeenan@acluaz.org
23
24    Barrett S. Litt (pro hac vice)
      KAYE, MCLANE, BEDNARSKI & LITT, LLP
25
      975 E. Green Street
26    Pasadena, CA 91106
      Telephone: (626) 844-7660
27
      Email: Blitt@kmbllaw.com
28
      Paul Hoffman (pro hac vice)


           -10-
 1   John Washington (pro hac vice)
     SCHONBRUN SEPLOW HARRIS &
 2   HOFFMAN LLP
 3   200 Pier Avenue, Suite 226
     Hermosa Beach, CA 90254
 4   Emails: hoffpaul@aol.com
 5    jwashington@sshhlaw.com

 6    Cindy Pánuco, Esq. (pro hac vice)
 7    Nisha Kashyap, Esq. (pro hac vice)
      Joanna Adler, Esq. (pro hac vice)
 8    PUBLIC COUNSEL
      610 S. Ardmore Avenue
 9
      Los Angeles, CA 90005
10    Telephone: (213) 385-2977
      Emails: cpanuco@publiccounsel.org
11
       nkashyap@publiccounsel.org
12        jadler@publiccounsel.org
13   Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



           -11-
 1                             CERTIFICATE OF SERVICE

 2          I certify that on September 3, 2021, I electronically transmitted a PDF version of
 3   the attached document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to all CM/ECF registrants:
 5          /s/ Kathleen E. Brody
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -12-
